UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address; and Telephone Number Identification No. 333-21011 FIRSTENERGY CORP. 34-1843785 (An Ohio Corporation) 76 South Main Street Akron, OH44308 Telephone (800)736-3402 333-145140-01 FIRSTENERGY SOLUTIONS CORP. 31-1560186 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2578 OHIO EDISON COMPANY 34-0437786 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2323 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY 34-0150020 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3583 THE TOLEDO EDISON COMPANY 34-4375005 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3141 JERSEY CENTRAL POWER & LIGHT COMPANY 21-0485010 (A New Jersey Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-446 METROPOLITAN EDISON COMPANY 23-0870160 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3522 PENNSYLVANIA ELECTRIC COMPANY 25-0718085 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90days. Yes (X)No() FirstEnergy Corp., Ohio Edison Company and Pennsylvania Electric Company Yes ()No(X) FirstEnergy Solutions Corp., The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company and Metropolitan Edison Company Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer (X) FirstEnergy Corp. Accelerated Filer () N/A Non-accelerated Filer (Do not check if a smaller reporting company) (X) FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Smaller Reporting Company () N/A Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes () No (X) FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company, and Pennsylvania Electric Company Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: OUTSTANDING CLASS AS OF MAY 8, 2008 FirstEnergy Corp., $0.10 par value 304,835,407 FirstEnergy Solutions Corp., no par value 7 Ohio Edison Company, no par value 60 The Cleveland Electric Illuminating Company, no par value 67,930,743 The Toledo Edison Company, $5 par value 29,402,054 Jersey Central Power & Light Company, $10 par value 14,421,637 Metropolitan Edison Company, no par value 859,500 Pennsylvania Electric Company, $20 par value 4,427,577 FirstEnergy Corp. is the sole holder of FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company common stock. This combined Form 10-Q is separately filed by FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. No registrant makes any representation as to information relating to any other registrant, except that information relating to any of the FirstEnergy subsidiary registrants is also attributed to FirstEnergy Corp. OMISSION OF CERTAIN INFORMATION FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and are therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) to Form 10-Q. Forward-Looking Statements: This Form 10-Q includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements include declarations regarding management’s intents, beliefs and current expectations. These statements typically contain, but are not limited to, the terms “anticipate,” “potential,” “expect,” “believe,” “estimate” and similar words. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievement expressed or implied by such forward-looking statements. Actual results may differ materially due to: · the speed and nature of increased competition in the electric utility industry and legislative and regulatory changes affecting how generation rates will be determined following the expiration of existing rate plans in Ohio and Pennsylvania, · economic or weather conditions affecting future sales and margins, · changes in markets for energy services, · changing energy and commodity market prices, · replacement power costs being higher than anticipated or inadequately hedged, · the continued ability of FirstEnergy’s regulated utilities to collect transition and other charges or to recover increased transmission costs, · maintenance costs being higher than anticipated, · other legislative and regulatory changes, revised environmental requirements, including possible GHG emission regulations, · the uncertainty of the timing and amounts of the capital expenditures needed to, among other things, implement the Air Quality Compliance Plan (including that such amounts could be higher than anticipated) or levels of emission reductions related to the Consent Decree resolving the New Source Review litigation or other potential regulatory initiatives, · adverse regulatory or legal decisions and outcomes (including, but not limited to, the revocation of necessary licenses or operating permits and oversight) by the NRC (including, but not limited to, the Demand for Information issued to FENOC on May14, · the timing and outcome of various proceedings before the - PUCO (including, but not limited to, the distribution rate cases and the generation supply plan filing for the Ohio Companies and the successful resolution of the issues remanded to the PUCO by the Ohio Supreme Court regarding the RSP and RCP, including the deferral of fuel costs) - and Met-Ed’s and Penelec’s transmission service charge filings with the PPUC as well as the resolution of the Petitions for Review filed with the Commonwealth Court of Pennsylvania with respect to the transition rate plan for Met-Ed and Penelec, · the continuing availability of generating units and their ability to operate at, or near full capacity, · the changing market conditions that could affect the value of assets held in the registrants’ nuclear decommissioning trusts, pension trusts and other trust funds, · the ability to comply with applicable state and federal reliability standards, · the ability to accomplish or realize anticipated benefits from strategic goals (including employee workforce initiatives), · the ability to improve electric commodity margins and to experience growth in the distribution business, · the ability to access the public securities and other capital markets and the cost of such capital, · the risks and other factors discussed from time to time in the registrants’ SEC filings, and other similar factors. The foregoing review of factors should not be construed as exhaustive. New factors emerge from time to time, and it is not possible to predict all such factors, nor assess the impact of any such factor on the registrants’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statements. Also, a security rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time and each such rating should be evaluated independently of any other rating. The registrants expressly disclaim any current intention to update any forward-looking statements contained herein as a result of new information, future events or otherwise. TABLE OF CONTENTS Pages Glossary of Terms iii-v Part I.Financial Information Items 1. and 2. - Financial Statements and Management’s Discussion and Analysis ofFinancial Condition and Results of Operations. FirstEnergy Corp. Management's Discussion and Analysis of Financial Condition and 1-32 Results of Operations Report of Independent Registered Public Accounting Firm 33 Consolidated Statements of Income 34 Consolidated Statements of Comprehensive Income 35 Consolidated Balance Sheets 36 Consolidated Statements of Cash Flows 37 FirstEnergy Solutions Corp. Management's Narrative Analysis of Results of Operations 38-40 Report of Independent Registered Public Accounting Firm 41 Consolidated Statements of Income and Comprehensive Income 42 Consolidated Balance Sheets 43 Consolidated Statements of Cash Flows 44 Ohio Edison Company Management's Narrative Analysis of Results of Operations 45-46 Report of Independent Registered Public Accounting Firm 47 Consolidated Statements of Income and Comprehensive Income 48 Consolidated Balance Sheets 49 Consolidated Statements of Cash Flows 50 The Cleveland Electric Illuminating Company Management's Narrative Analysis of Results of Operations 51-52 Report of Independent Registered Public Accounting Firm 53 Consolidated Statements of Income and Comprehensive Income 54 Consolidated Balance Sheets 55 Consolidated Statements of Cash Flows 56 The Toledo Edison Company Management's Narrative Analysis of Results of Operations 57-58 Report of Independent Registered Public Accounting Firm 59 Consolidated Statements of Income and Comprehensive Income 60 Consolidated Balance Sheets 61 Consolidated Statements of Cash Flows 62 i TABLE OF CONTENTS (Cont'd) Jersey Central Power & Light Company Pages Management's Narrative Analysis of Results of Operations 63-64 Report of Independent Registered Public Accounting Firm 65 Consolidated Statements of Income and Comprehensive Income 66 Consolidated Balance Sheets 67 Consolidated Statements of Cash Flows 68 Metropolitan Edison Company Management's Narrative Analysis of Results of Operations 69-70 Report of Independent Registered Public Accounting Firm 71 Consolidated Statements of Income and Comprehensive Income 72 Consolidated Balance Sheets 73 Consolidated Statements of Cash Flows 74 Pennsylvania Electric Company Management's Narrative Analysis of Results of Operations 75-76 Report of Independent Registered Public Accounting Firm 77 Consolidated Statements of Income and Comprehensive Income 78 Consolidated Balance Sheets 79 Consolidated Statements of Cash Flows 80 Combined Management’s Discussion and Analysis of Registrant Subsidiaries 81-94 Combined Notes to Consolidated Financial Statements 95-123 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 124 Item 4.Controls and Procedures – FirstEnergy. 124 Item 4T.Controls and Procedures – FES, OE, CEI, TE, JCP&L, Met-Ed and Penelec. 124 Part II.Other Information Item 1.Legal Proceedings. 125 Item 1A.Risk Factors. 125 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 125 Item 6.Exhibits. 126 ii GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and its current and former subsidiaries: ATSI American Transmission Systems, Inc., owns and operates transmission facilities CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary Companies OE, CEI, TE, JCP&L, Met-Ed and Penelec FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial and other corporate support services FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstEnergy FirstEnergy Corp., a public utility holding company GPU GPU, Inc., former parent of JCP&L, Met-Ed and Penelec, which merged with FirstEnergy on November7, 2001 JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary JCP&L Transition Funding JCP&L Transition Funding LLC, a Delaware limited liability company and issuer of transition bonds JCP&L Transition Funding II JCP&L Transition Funding II LLC, a Delaware limited liability company and issuer of transition bonds Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE Pennsylvania Companies Met-Ed, Penelec and Penn PNBV PNBV Capital Trust, a special purpose entity created by OE in 1996 Shippingport Shippingport Capital Trust, a special purpose entity created by CEI and TE in 1997 TE The Toledo Edison Company, an Ohio electric utility operating subsidiary TEBSA Termobarranquila S.A. Empresa de Servicios Publicos The following abbreviations and acronyms are used to identify frequently used terms in this report: AEP American Electric Power Company, Inc. AOCL Accumulated Other Comprehensive Loss AQC Air Quality Control ARB Accounting Research Bulletin ARO Asset Retirement Obligation ASM Ancillary Services Market BGS Basic Generation Service BPJ Best Professional Judgment CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CBP Competitive Bid Process CO2 Carbon Dioxide DFI Demand for Information DOJ United States Department of Justice DRA Division of Ratepayer Advocate EIS Energy Independence Strategy EITF Emerging Issues Task Force EMP Energy Master Plan EPA United States Environmental Protection Agency EPACT Energy Policy Act of 2005 ESP Electric Security Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation FIN 46R FIN 46 (revised December 2003), "Consolidation of Variable Interest Entities" FIN 47 FIN 47, "Accounting for Conditional Asset Retirement Obligations - an interpretation of FASB Statement No. 143" FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109” FirstCom First Communications, Inc. iii GLOSSARY OF TERMS, Cont’d. FMB First Mortgage Bonds FSP FASB Staff Position FSP FAS 157-2 FSP FAS 157-2, “Effective Date ofFASB Statement No. 157” FTR Financial Transmission Rights GAAP Accounting Principles Generally Accepted in the United States GHG Greenhouse Gases ICE Intercontinental Exchange IRS Internal Revenue Service ISO Independent System Operator kV Kilovolt KWH Kilowatt-hours LIBOR London Interbank Offered Rate LOC Letter of Credit MEIUG Met-Ed Industrial Users Group MISO Midwest Independent Transmission System Operator, Inc. Moody’s Moody’s Investors Service MRO Market Rate Offer MW Megawatts NAAQS National Ambient Air Quality Standards NERC North American Electric Reliability Corporation NJBPU New Jersey Board of Public Utilities NOPR Notice of Proposed Rulemaking NOV Notice of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NSR New Source Review NUG Non-Utility Generation NUGC Non-Utility Generation Charge NYMEX New York Mercantile Exchange OCA Office of Consumer Advocate OTC Over the Counter OVEC Ohio Valley Electric Corporation PCRB Pollution Control Revenue Bond PICA Penelec Industrial Customer Alliance PJM PJM Interconnection L. L. C. PLR Provider of Last Resort PPUC Pennsylvania Public Utility Commission PRP Potentially Responsible Party PSA Power Supply Agreement PUCO Public Utilities Commission of Ohio PUHCA Public Utility Holding Company Act of 1935 RCP Rate Certainty Plan RECB Regional Expansion Criteria and Benefits RFP Request for Proposal RPM Reliability Pricing Model RSP Rate Stabilization Plan RTO Regional Transmission Organization S&P Standard & Poor’s Ratings Service SBC Societal Benefits Charge SEC U.S. Securities and Exchange Commission SECA Seams Elimination Cost Adjustment SFAS Statement of Financial Accounting Standards SFAS 109 SFAS No. 109, “Accounting for Income Taxes” SFAS 123(R) SFAS No. 123(R), "Share-Based Payment" SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 141(R) SFAS No 141(R), “Business Combinations” SFAS 143 SFAS No. 143, “Accounting for Asset Retirement Obligations” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 159 SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115” SFAS 160 SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an Amendment of ARB No. 51” SFAS 161 SFAS No 161, “Disclosure about Derivative Instruments and Hedging Activities – an Amendment of FASB Statement No. 133” iv GLOSSARY OF TERMS, Cont’d. SIP State Implementation Plan(s) Under the Clean Air Act SNCR Selective Non-Catalytic Reduction SO2 Sulfur Dioxide TBC Transition Bond Charge TMI-1 Three Mile Island Unit 1 TMI-2 Three Mile Island Unit 2 TSC Transmission Service Charge VIE Variable Interest Entity v PART I. FINANCIAL INFORMATION ITEMS 1. AND 2. FINANCIAL STATEMENTS AND MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. FIRSTENERGY CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS EXECUTIVE SUMMARY Net income in the first quarter of 2008 was $276million, or basic earnings of $0.91 per share of common stock ($0.90 diluted), compared with net income of $290million, or basic and diluted earnings of $0.92 per share in the first quarter of 2007. The decrease in FirstEnergy’s earnings was driven primarily by increased operating expenses, partially offset by increased revenues. Change in Basic Earnings Per Share From Prior Year First Quarter Basic Earnings Per Share – First Quarter 2007 $ 0.92 Gain on non-core asset sales – 2008 0.06 Saxton decommissioning regulatory asset – 2007 (0.05) Trust securities impairment (0.02) Revenues 0.55 Fuel and purchased power (0.42) Depreciation and amortization (0.03) Deferral of new regulatory assets (0.03) Energy Delivery O&M expenses (0.03) General taxes (0.02) Corporate-owned life insurance (0.06) Other expenses 0.01 Reduced common shares outstanding 0.03 Basic Earnings Per Share – First Quarter 2008 $ 0.91 Regulatory Matters - Ohio Legislative
